Citation Nr: 0816145	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), rated 50 percent 
disabling for the period prior to August 25, 2003.

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), rated 50 percent 
disabling for the period beginning December 1, 2003.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 50 
percent disability evaluation for the service-connected post-
traumatic stress disorder (PTSD) and denied a claim for total 
disability rating based on individual unemployability (TDIU).

In a December 2003 RO rating decision, a 100 percent 
disability rating was assigned for hospitalization, in excess 
of 21 days, from August 25, 2003 to November 30, 2003 for the 
PTSD disability.  A 50 percent rating was assigned 
thereafter.  In view of the foregoing developments, the 
issues on appeal are now: 1) entitlement to an increased 
evaluation greater than 50 percent for PTSD prior to August 
25, 2003 and 2) entitlement to an evaluation greater than 50 
percent for PTSD for the period beginning December 1, 2003.

In a March 2006 rating decision, the RO granted entitlement 
to TDIU, effective from December 17, 2002.  Therefore, the 
Board considers this appeal resolved.  The only issues 
remaining for appellate review are as listed on the title 
page.


FINDINGS OF FACT

1.  For the period prior to August 25, 2003, the veteran's 
PTSD manifested with sleep impairment, intrusive thoughts, 
anxiety, nightmares, flashbacks, and some social isolation; 
but without no suicidal ideations, hallucinations, delusions, 
impaired impulse control, or illogical speech.  GAF score 
range of 50 to 60.

2.  For the period commencing December 1, 2003, the veteran's 
PTSD manifested with sleep impairment, intrusive thoughts, 
anxiety, nightmares, flashbacks, and some social isolation; 
but without no suicidal ideations, hallucinations, delusions, 
impaired impulse control, or illogical speech.  GAF score 
range of 50 to 60.


CONCLUSIONS OF LAW

1.  For the period prior to August 25, 2003, the criteria for 
an evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

2.  For the period commencing December 1, 2003, the criteria 
for an evaluation of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim in correspondence sent to the veteran in 
May 2003 and July 2007.  These letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in evidence in his possession that 
would support his claim.  In particular, the July 2007 letter 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA treatment records, and reports 
from VA examinations.  The veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at  
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined  
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

While the May 2003 VCAA letter was not in full compliance 
with the requirements of Vazquez-Flores, the July 2007 letter 
informed the veteran that he should submit medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disability; and the effect that worsening has on his 
employment and daily life; and provided examples of the types 
of medical and lay evidence that he could submit.  

Additionally, the disorder at issue is rated under a 
diagnostic code for which the criteria necessary for 
entitlement to a higher disability rating would be satisfied 
by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability.  Thus no further 
analysis in that regard is necessary.  As indicated above, 
there has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.




Factual Background 

A review of the claims file reveals that the symptoms of the 
veteran's service-connected PTSD disability appear to have 
become more noticeable beginning in January 2002.  The 
veteran's claim for increase was received in May 20902.  
Outpatient treatment records reflect that the veteran 
reported having difficulty managing his PTSD and depressive 
symptomalogy in recent past weeks.  Specifically, he 
indicated an increase in sleep disturbance, nightmares, 
invasive thoughts, and hypervigilance.  Records dated between 
April and July 2002 show that the increased symptomalogy was 
associated with such factors as marital stress, vocational 
stress and the summer season.  It was noted that the summer 
and rainy weather caused a marked increase in the veteran's 
PTSD symptoms.  

A mental status evaluation performed in July 2002 shows the 
veteran was alert and calm, oriented times three, with a 
neutral mood and appropriate affect.  His speech was regular 
and goal-directed.  His memory, judgment and insight were all 
reported as fair.  The veteran denied any audio or visual 
hallucinations, and suicidal or homicidal ideations.  He also 
reported that he was sleeping well.  A record dated in August 
2002 reflects the veteran generally felt irritable and edgy.  
A December 2002 treatment note shows the veteran had recently 
been laid off from his job, due to his health and tardiness.  
The veteran, however, expressed confidence that he would find 
another job.  Upon objective examination, he appeared alert 
and cooperative, and oriented times three, with a dysphoric 
mood.  Affect was noted to be inappropriate.  His speech was 
fast and goal-directed, but pre-occupied with being 
unemployed.  Memory, judgment and insight were all reported 
to be fair.
Generally, mental status evaluations conducted throughout 
January 2002 to December 2002, revealed no audio or visual 
hallucinations, and suicidal or homicidal ideations on behalf 
of the veteran.  

In a letter of correspondence dated in February 2003, Dr. M., 
the veteran's treating psychologist since 1999; indicated 
that the veteran's PTSD was chronic and severe.  She noted 
that it primarily manifested with symptoms of sleep 
disturbance, nightmare activity, intrusive thoughts, and 
hypervigilance.  According to Dr. M., the veteran's symptoms 
were constant and were worsened by vocational, environmental, 
and familiar stressors; as well as seasonal weather triggers 
and anniversary dates from Vietnam.  His principal method of 
symptom management was noted to be social isolation.  His 
chief social contact was his immediate family, particularly 
his wife, and other Vietnam veterans who are members of his 
group therapy sessions.

Additional outpatient treatment records between February 2003 
and August 2003, show the veteran continued to report an 
increase in his anxiety and PTSD symptomalogy, secondary to 
national and world events (such as the threat of war in Iraq 
and his son's position in the military), the summer weather, 
and Vietnam anniversary triggers.  The veteran reported his 
symptoms, which continued to include sleep disturbances and 
nightmares, hypervigilance, irritability, intrusive thoughts- 
had worsened to a "severe" degree.

Records from the veteran's Social Security Administration 
(SSA) disability determination are of record.  The records 
show that the veteran was determined to be disabled by SSA 
standards due to chronic low back pain secondary to 
degenerative disc disease, coronary artery disease, sleep 
apnea and PTSD.  In the May 2004 disability determination 
decision, the Administrative Law Judge (ALJ) noted that the 
evidence as a whole, showed the veteran experienced mild 
restriction of activities of daily living, moderate 
difficulties in maintaining social functioning; 
concentration; persistence or pace; and one to two episodes 
of decompensation, due to his PTSD.  

Of significant note is a "Daily Activities Questionnaire," 
completed by the veteran's wife in February 2003.  (See SSA 
file, Exhibit 4E, pages 2-6).  In response to the 
questionnaire, the veteran's wife reported that the veteran 
was neat and tidy in his appearance and grooming, and did not 
require reminders to maintain his personal hygiene.  She 
noted further that the veteran was able to make and keep 
friends, and he rode motorcycles, golfed, and hung out with 
these friends.  The veteran's wife also indicated that the 
veteran belonged to the Vietnam Veterans Motorcycle Club.  He 
also enjoyed hobbies and interests that included hunting, 
fishing, motorcycle riding, and golfing.  The veteran's wife 
did indicate that the veteran seemed to get along better with 
other people than with her.  She noted that he did not have 
difficulty when going out in public.  He was also able to get 
along "o.k." with people in authority.  He did become 
agitated and upset when criticized, though.  

The veteran was afforded a VA examination in June 2003.  His 
claims file was reviewed in preparation for the examination.  
The veteran reported he had recently become unemployed; 
specifically noting that he was fired for health reasons.  
Upon questioning, the veteran denied having any suicidal 
thoughts.  He reported nightmares occurred about 1-2 times 
per week.  These were very unpredictable and inevitably he 
feels distressed following the nightmares.  He also described 
intrusive thoughts as well as with regard to his Vietnam 
experience.  The veteran also endorsed some avoidance 
symptoms and a sense of foreshortened future.  He further 
reported that in terms of a typical day he felt somewhat 
lethargic since losing his job.  There is some sense of 
isolation, in addition to marital conflict with his wife.  

Objectively, the examiner noted that he did not discern any 
significant avoidance of activities, places, events, etc.  
There was also no evidence of psychogenic amnestic symptoms.  
There was marked anhedonia, although it was not clear if it 
was due to current events.  The examiner noted that the 
veteran's sense of isolation, in addition to marital conflict 
with his wife, contributed to his feelings of lethargy.  Upon 
mental status examination, the veteran appeared to be 
causally dressed and groomed.  He was alert and oriented, and 
was in no acute distress.  There were no unusual mannerisms 
or tics.  The veteran was noted to be a good historian and he 
displayed pretty good eye contact.  The examiner noted that 
the veteran's speech was normal.  His thought process was 
clear, coherent, goal-directed and logical; and his thought 
content was free of obsessions, delusions, or hallucinations.  
The examiner further indicated that the veteran had some 
depressive symptoms which were part and parcel with the PTSD.  
There was no evidence of any major concentration or memory 
disturbances.  The veteran's judgment and insight were felt 
to be relatively good.  The GAF score was noted to be between 
a range of 50 and 60.

The veteran was admitted for in-patient treatment at a VAMC 
between August 2003 and December 2003.

VA outpatient treatment records dated between December 2003 
and October 2004 continue to reflect complaints of PTSD, 
primarily manifested with symptoms of sleep impairment with 
nightmares, hypervigilance, irritability, intrusive thoughts, 
anxiety, and some social detachment.  The veteran also 
continued to deny suicidal, and homicidal ideations; and 
audio or visual hallucinations.  It is noted briefly, that in 
January 2004, the veteran endorsed thoughts of suicide, but 
denied any specific plan or intent.  He indicated to his 
provider that he did not wish to leave the legacy of suicide 
to his family.  Mental status examinations in February 2004 
and April 2004 showed the veteran alert and calm, and 
oriented times three.  Mood was neutral and affect 
appropriate.  Speech was regular and goal-directed.  His 
memory, judgment and insight were all fair.  It should be 
noted that speech apraxia and related problems noted in 2004 
were related to a cerebrovascular accident (CVA) in April 
2004.

At the VA examination in January 2006, the veteran reported 
his PTSD was not bothering him too much because he was 
focused on his melanoma and recent cerebrovascular accident 
(CVA).  He admitted to depression from time to time.  He 
attributed his low energy to his health problems.  He 
acknowledged anhedonia and some depressive symptoms, but 
noted his medicine helped.  The veteran also reported he 
continued to struggle with recurring nightmares, intrusive 
thoughts and recollections- as well as psychological 
distress.  He also has distressing avoidance symptoms.  He 
continued to feel negative about his future, especially since 
becoming ill.  The veteran also continued to reported sleep 
disturbance, startle problems, and substantial 
hypervigilance.  He has feelings of unease, tension, and has 
angry outbursts from time to time.

The examiner noted that his mood seemed reasonably well 
controlled.  There was anxiety, but no real co-morbid anxiety 
concerns.  There also were no glaring avoidance symptoms and 
the examiner noted that his social isolation at this point 
was probably more related to his physical health.  Upon 
mental status observation, the veteran was causally dressed 
and groomed.  He was alert and oriented throughout the entire 
interview.  He was felt to be a reliable historian.  Eye 
contact was good and speech was normal.  The veteran's mood 
was "okay," and his affect was euthymic and broad-ranged 
throughout the session.  At no point did he seem depressed or 
upset about the various problems he was having.  He admitted 
to problems with anger, but he did a good job at not showing 
it.  He seemed only to have a bright a euthymic affect.  
There were no suicidal or homicidal thoughts.  Thought 
process was clear, coherent, goal-directed and logical.  
Thought content was free of obsessions, delusions, or 
hallucination.  There also was no evidence of any major 
concentration or memory disturbances.  Judgment to insight 
was felt to be pretty good.  The examiner noted that the GAF 
score continued to be in the 50 to 60 range; although his 
functioning was less now because of medical problems.  

The veteran underwent a recent VA examination in August 2007.  
In the examination report, the examiner noted that there had 
been no interval change in the veteran's condition.  The 
examiner noted that the veteran was seen once monthly for 
counseling and has not really been able to attend group 
regularly due to medical problems.  His psychiatric 
medications were unchanged.  The veteran reported a lot of 
conflict in his marriage due to his medical problems.  He is 
severely impaired due to his medical problems.  He has not 
been able to interact with his small circle friends or ride 
his motorcycle now, due to his health problems.  He remains 
unemployed (he lost his job several years ago due to all of 
his medical issues).  Beyond these stressors, there were no 
other specific stressors that the veteran indicated as being 
relevant.  

The veteran described his mood as intermittently depressed.  
He indicated that it was situational, mostly due to his 
physical pain.  When asked about his mood, the veteran stated 
that he rarely left the house.  There were no co-morbid 
anxiety problems.  There were also no psychoses, impulse 
control problems, or drug and alcohol related issues.  The 
veteran continued to struggle with recurring thoughts and 
dreams.  He was noted to have a lot of psychological 
distress, particularly since his son was in the Army.  Sleep 
was noted to be impaired, but improved significantly with 
medication.  He still startled easily and described hyper 
vigilant symptoms.  Although he was not severely angry or 
impaired by rage, he does feel intermittently irritable.  His 
ability to concentrate was noted to have decreased.  The 
veteran also endorsed a sense of foreshortened future 
(related to his medical problems).  He maintained a small 
group of friends.  He did not like crowds, but there were no 
clinically significant avoidance symptoms.

Upon objective mental status evaluation, the veteran was 
casually dressed and groomed and appeared to be in 
physiological pain.  He was tearful at times when discussing 
his radiation therapy.  There were no unusual mannerisms or 
tics.  Eye contact was fairly good.  Speech was unremarkable.  
The veteran's mood was described as depressed.  Affect was 
broad-ranged, but mostly in the restricted realm.  Thought 
process was clear, coherent, goal-directed and logical.  
Thought content was free of obsessions, delusions, or 
hallucination.  There also was no evidence of any major 
concentration or memory disturbances.  Judgment to insight 
was felt to be pretty good.  The examiner noted that the GAF 
score continued to be in the 50 to 60 range.  The examiner 
also noted in conclusion that the veteran's PTSD continued to 
be problematic.  As best as he could determine, his degree of 
dysfunction is significant, but heavily influenced by 
multiple medical problems.  


Analysis

By way of a February 1999 decision, the RO granted service 
connection for PTSD and assigned the resultant disability a 
50 percent rating, effective from December 2, 1998.  As noted 
in the introduction, the veteran initiated this appeal from 
an April 2003 RO decision that denied an increased rating in 
excess of 50 percent. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  
Under this formula, a 50 percent rating is warranted when the 
veteran's psychiatric disability causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is for application when the service 
connected psychiatric disorder causes total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.  

Upon careful review of the claims file, the medical evidence  
of record does not support the assignment of an evaluation in 
excess of 50 percent for PTSD at any point during this 
particular appeal period (prior to August 25, 2003).  In this 
regard, the Board notes that for the period prior to August 
25, 2003, the veteran's PTSD was primarily manifested with 
symptoms of sleep impairment with nightmares, hypervigilance, 
irritability, intrusive thoughts, anxiety, and some social 
isolation.  Such symptoms as these are indicative of PTSD of 
moderate severity and are associated with a disability 
evaluation of 50 percent.  

The cumulative outpatient treatment records contain no 
evidence of suicidal ideation; obsessional rituals; or speech 
that was intermittently illogical, obscure, or irrelevant.  
Furthermore, although the veteran reported some increased 
anxiety with the threat of war and the Vietnam memorials, the 
record revealed no evidence that the veteran's PTSD 
manifested with near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene.  While the veteran's report of 
increased feelings of irritability and short-temper with his 
wife is evidence of at least degree of unprovoked 
irritability or impaired impulse control, the record does not 
show this behavior resulted in any periods of physical 
violence.  

There is no evidence that the veteran neglects his personal 
appearance and hygiene.  It is also noted that the veteran 
still maintains social contact with his immediate family and 
members of his group therapy sessions.  The Board also refers 
to the statements of the veteran's wife in the SSA file, in 
which she indicated he was able to make and keep friends, and 
enjoyed participating in recreational activities with them.  
Thus, the Board finds that the veteran is not totally 
incapable of establishing and maintaining effective 
relationships.  The Board notes that although the February 
2003 opinion from Dr. M. characterizes the veteran's PTSD as 
"severe," the cumulative record does not support a finding 
that the veteran's symptoms more approximately met the 
schedular criteria for a 70 percent disability evaluation for 
the period prior to August 25, 2003.  Finally, the GAF score 
range of 50-60, noted at the June 2003 VA examination, is 
generally indicative of no more than moderate symptoms.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32.  

Therefore, based upon the cumulative evidence, the Board 
finds that the veteran is entitled to a 50 percent disability 
evaluation, and no higher, for his service- connected PTSD, 
for the period prior to August 25, 2003.

As noted, the veteran was granted a 100 percent disability 
evaluation for the PTSD, between August 25, 2003 and November 
30, 2003; based upon in-patient hospitalization for a period 
of more than 21 days.  Thus, this period is not under appeal 
and will not be discussed in the instant decision.

For the period commencing December 1, 2003, a careful review 
of the cumulative evidence (discussed supra), reveals that 
the veteran's PTSD has continued to manifest with 
symptomalogy that more nearly approximates the schedular 
criteria for a disability rating of 50 percent.  Thus, the 
Board finds that the RO's continued assignment of a 50 
percent disability rating for this period was proper.  

In this regard, the Board observes that for the period 
commencing December 1, 2003, the veteran's primary PTSD 
symptoms continued to consist of sleep impairment with 
nightmares, hypervigilance, irritability, intrusive thoughts, 
anxiety, and some social detachment.  He remained alert and 
oriented, and able to function independently, appropriately 
and effectively.  His speech and hygiene were also shown to 
be adequate; and upon various mental status examinations 
there remains no impaired impulse control with periods of 
violence; and no suicidal ideation.

In sum, as the VA examiners also note, there has been no real 
interval change in the veteran's condition.  Notably, his 
psychiatric medications remain unchanged.  Moreover, the VA 
examiners opine that the veteran's social isolation, overall 
decreased functioning and severe impairment at this point are 
mostly related to his physical health/medical problems, 
rather than the PTSD.  The GAF score continues to be in the 
50 to 60 range; indicative of mostly moderate PTSD 
symptomatology.  The evidence reveals that while the 
veteran's degree of dysfunction is significant, it is heavily 
influenced by multiple medical problems.  While the Board is 
sympathetic to the veteran's serious health problems, VA laws 
and regulations prevent the assignment of a higher rating for 
PTSD where the schedular criteria has not been met.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.   


ORDER

An increased disability evaluation for PTSD, rated 50 percent 
disabling for the period prior to August 25, 2003, is denied.

An increased disability evaluation for PTSD, rated 50 percent 
disabling for the period beginning December 1, 2003 is 
denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


